10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ALEX G. TSE (CABN 152348)
United States Attorney

BARBARA J. VALLIERE (DCBN 439353)
Chief, Crirninal Division

SUSAN KNIGHT (CABN 209013)
JOSEPH E. SPRINGSTEEN (DCBN 474317)
Assistant United States Attorneys

150 Almaden Boulevard, Suite 900

San Jose, California 95113

Telephone: (408) 535-5061

FAX: (408) 535-5066

E-l\/Iail:Susan.Knight@usdoj.gov
Joseph.Springsteen@usdoj.gov

Attorneys for United States of America
vICKI H. YoUNG
Lavv Offlces of Vicki H. Young
2211 Park Boulevard
Palo Alto, California 94306
Telephone: (650) 289-0635
Fax: (650) 289-0636

Counsel for Ross Colby

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

sAN JosE DlvlsloN
UNITED sTATEs oF AMERICA, ) NO. CR 17-00168 LHK
) v
Plaimiff, ) [PR@;,% ED] oRDER FoR CoMMITMENT AND
) CoMPETENCY EvALUATioN oF THE
V- § DEFENDANT
Ross CoLBY, )
)
Defendant. )
1

 

 

 

On December 14, 2018, the parties appeared for a status conference in the above-captioned
matter The Court reviewed Dr. Jeffrey Gould’s psychological report concerning the defendant and
ordered that the defendant undergo a second psychological evaluation by the Bureau of Prisons to

a»D] oRDER
CR 17-00168 LHK

 

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

determine if he is competent to be sentenced 18 U.S.C. § 4241(a). The parties requested that the

examination be done in an expedited matter at a suitable Bureau of Prisons facility and a report

prepared. 18 U.S.C. §§ 4241(b), 4247(1)), (c).

In addition, the parties requested that the Court order the Bureau of Prisons to provide the

defendant With the following medications While he is in custody: Alinia or the generic Nitazoxanide,

DoXycyclinie, Azithromycin, and Fluconazole.

DATED: December 14, 2018

[ERQM] oRDER
CR 17~00168 LHK

Respectfully submitted,

ALEX G. TSE
United States Attomey

/s/

SUSAN KNIGHT

JOSEPH E. SPRINGSTEEN
Assistant United States Attomevs

/s/
VICKI H. YOUNG
Counsel for Mr. Colbv

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

sAN JosE DlvlsloN
UNITED sTATEs oF AMERICA, ) NO. CR 17-00168 LHK
)
Plaimiff, ) [1>@;:1d :ED] oRDER FoR CoMMITMENT AND ,
) CoMPETENCY EvALUATIoN oF THE
V- § DEFENDANT
Ross CoLBY, )
)
Defendant. )
)

 

 

 

|PROPOSED| ORDER

This matter having come before the Court pursuant to the defendant’S and the govemment’s joint
motion under 18 U.S.C. § 4241(a) and the Court finding that a second evaluation must be conducted in
order to determine if the defendant is competent to be sentenced, it is therefore,

ORDERED that the defendant be committed to the custody of the Attomey General for an
evaluation, the preparation of a report and that he be offered treatment if recommended

lt is ORDERED that a psychiatric or psychological examination of the defendant be conducted
as quickly as possible at a suitable medical facility for a period not to exceed 30 days, unless extended
for a period not to exceed 15 days for good cause shoWn, and that a psychiatric or psychological report
be filed With the Court as soon thereafter as practicable, pursuant to the provisions of 18 U.S.C. §§
4247(b) and (c). Said report shall meet the requirements of 18 U.S.C. § 4247(0), and shall contain an
assessment of Whether defendant is presently suffering from a mental disease or defect rendering him

§P 1491 oRDER
CR 17-00168 LHK

 

 

10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

 

 

unable to understand the nature and consequences of the proceedings against him or to assist properly in
his defense. Copies of the report shall be furnished to the Court, to counsel for defendant, and to
counsel for the govemment, pursuant to 18 U.S.C. § 4247(0).

IT IS ORDERED that upon completion of said examination and upon receipt of the psychiatric
or psychological report described above, the parties shall notify the Court to schedule a hearing to
determine the defendant’s competency to understand the nature and consequences of the proceedings
against him or to assist in the preparation of his defense

IT IS ORDERED and directed that the United States Marshal make the necessary arrangements
for the expeditious transportation of the defendant to the designated facility to conduct the examination.

IT IS FURTHER ORDERED that the Bureau of Prisons shall provide the defendant with the
following medications while in custody: Alinia,or the generic Nitazoxanide, Doxycyclinie,
Azithromycin, and Fluconazole.

IT IS SO ORDERED.

   
   

DATED: ;

 

HONORABLE"PUCY H. KOH
United States District Judge

fpa 9 %w.;.,,,!] ORDER
CR 17-00168 LHK

 

 

